Title: From Louisa Catherine Johnson Adams to George Washington Adams, 15 August 1824
From: Adams, Louisa Catherine Johnson
To: Adams, George Washington


				
					
					Washington 15 August 1824
				
				I am very sorry my Dear George that you should have received so much pain from my Letter as it was only intended to remind you that family intercourse might be punctually and affectionately sustained in the midst of the most active and severe duties more especially if it is actuated by a spontaneous affection of the heart—Your father was sorry as well as myself that so slight a censure should have produced such an irritability of feeling particularly as we had hoped that the intercourse which you now have on  a more enlarged scale with  mankind had cured you of a tenacity which can only make you unhappy during the trials which almost every man of talent in this Country is doomed to sustain—If from me you can bear so little how will you ever sustain yourself against such vile attacks of Slander and Calumny as are now pouring forth on the respectable head of your father? Your Grandfather even to his dying day will continue to be harrassed by the malicious the envious and the  wicked and all the descendants of the family who have sufficient talent or ability to distinguish themselves must early endeavour to acquire philosophy of nerve to bear and to forbear and encase themselves in the armour of good and correct conduct whose shield is adamant—The affection I bear you as a Son and the unlimitted friendship which has ever subsisted between us is the only excuse I can ever offer for any casual offence which must always be excusable from the motive by which it is urged.I am truly grateful to Mr Webster for the kindness he shows you and hope you will be much amused with your tour—Poor Mrs Keating has lost her Husband and I have a pressing invitation from the family to go and pass a week or two with them and I have accepted the invitation as I am convinced that I could not go through the fatigue I should incur by a visit to Boston more especially if Genl La Fayette’s should occur as soon as at present anticipated—Your Grandfather will I hope accept my apology as my health is still too weak to admit of the trial and I wish to finish my career in this place without appearing to flinch from the downfal which awaits me—We are all as still here as the surly snarling of Colvin and the General will permit and their trash causes us no trouble as they mumble but cannot bite as long as their assertion are grounded upon the basest falsehoods. I wrote you sometime since to beg Hariet Welsh or Abigail Adams would purchase for me some bobbinet lace—I think I said six yds. It is said to be very cheap if not do not buy any.—This is for your Aunt Caroline I am therefore anxious about it—I may perhaps send some Commissions by your father who leaves this on the 24 accompanied by Mr. Frye who you will probably see in Boston on his way to Maine—Give my love to all and respects to the Websters and believe me ever, angry or pleased, your affectionate Mother
				
					L. C. Adams
				
				
					P.S. As to the Oration you must be prepared for everything as while the puffs are flying the censure is probably preparing—
				
			